Citation Nr: 1828137	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits and "month of death" payment.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from April 1918 to August 1919; he died in October 1968.  In April 2010, the Veteran's surviving spouse was awarded death pension and an additional allowance for aid and attendance.  The Veteran's surviving spouse, K.C., died in March 2013; the appellant is the surviving spouse's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 letter from the St. Paul, Minnesota Pension Management Center denying the appellant's claim for accrued benefits.


FINDINGS OF FACT

1.  The Veteran's surviving spouse, K.C., died in March 2013. 

2.  Prior to her death, K.C., was awarded death pension and an additional allowance for aid and attendance in an April 2010 decision, effective August 20, 2009.  

3.  At the time of her death, VA did not owe any money to K.C., and there were no claims or appeals pending.

4.  Entitlement to K.C.'s VA benefits for the month of her death terminated upon her death.

  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).

2.  The criteria for entitlement to a "month of death" payment have not been met.  38 U.S.C. §§ 5112, 5310 (2012); 38 C.F.R. § 3.20 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, who is the daughter of the Veteran's surviving spouse, K.C., seeks entitlement to accrued benefits, and more specifically, to a "month of death" payment.

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).  Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased veteran.  38 U.S.C. § 5121(a) (3) (2012); 38 C.F.R. § 3.1000(a) (2) (2017).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C. § 5121(a)(6) (2012); 38 C.F.R. § 3.1000(a)(5).

Under title 38 a "child" is a person who is unmarried and (1) is under 18 years old; (2) "became permanently incapable of self-support" before turning 18; or (3) "after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution."  38 U.S.C. § 101(4)(A)(i)-(iii)

The relevant facts are not in dispute.  The Veteran died in October 1968.  In April 2010, K.C. was awarded death pension and an additional allowance for aid and attendance effective August 20, 2009.  In November 2010, K.C. was adjudicated to be incompetent to handle disbursement of VA funds due to Alzheimer's disease.  In April 2011, the appellant, K.C.'s daughter, was appointed by VA as custodian of her mother due to her incompetency to manage VA benefits.  The appellant was notified that VA would be releasing the funds that had been withheld due to K.C.'s incompetency; and that monthly payments would then be made on or after the first of the month after the month of entitlement.  

On March 27, 2013, VA received the appellant's claim for accrued benefits and a copy of K.C.'s death certificate indicating that she had died in March 2013.  In an April 2014 letter, the appellant was advised that because K.C. had passed away in March 2013, VA stopped paying benefits as of the first day of March 2013.  In August 2014, the appellant submitted her disagreement with the denial of accrued benefits and noted that the accrued benefits in question would have been for the period from March 1, 2013 to March 17, 2013 and noted that during this period, K.C. had incurred costs including a charge of $2,950 for the month of March for assisted living care.

In this case, the appellant does not contend, and the record does not demonstrate, that VA owed money to K.C. at the time of her death.  There were no claims or appeals pending at the time of K.C.'s death.  As such, there were no accrued benefits.  Thus, for the reasons stated above, the Board finds that the claim for accrued benefits must be denied.  

Instead, the appellant is essentially requesting the monthly amount that her mother would have received for the month of March 2013 had she not died.  

The effective date of a discontinuance of pension by reason of death of a payee shall be the last day of the month before such death occurs.  38 U.S.C. § 5112(b)(1) (2012).  An exception is available under 38 U.S.C. § 5310 (2012) which provides that a surviving spouse of a veteran is entitled to a one-time benefit for the month of the veteran's death if at the time of the veteran's death, the veteran was receiving VA compensation or pension, i.e. a "month of death" payment.  See 38 C.F.R. § 3.20(b) (2017).  

The "month of death" payment, however, is available only to the surviving spouse of a veteran.  In other words, the "month of death" payment is only available upon the death of a Veteran and not available to anyone other than the surviving spouse of the Veteran.    

In this case, because the decedent was the surviving spouse and not the Veteran, and because the appellant is not the surviving spouse, K.C.'s VA benefits terminated effective the last day of the month before her death.  As such, there is no "month of death" benefit to be paid.

Thus, for the reasons stated above, the Board finds that the claim for "month of death" payment must be denied.  There is no legal basis demonstrated to pay this claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Here, the Board is bound by the laws passed by Congress.  No equities, no matter how compelling, can create a right to payment that has not been provided for by law.  See Smith v. Derwinski, 2 Vet. App. 429 (1992).  In sum, the legal authority governing this claim is clear and specific, and the Board is bound by such authority.  The law is dispositive, and the claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430. 


ORDER

Entitlement to accrued benefits is denied.

Entitlement to "month of death" payment is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


